DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What type of “quantum processor” is used to generate a graph in claim 1? Is the quantum processor a full (large)  scale quantum processor or a noisy intermediate scale quantum processor (NISQ)?.
	How many qubits would a large scale processor have? 
	What algorithm in a classical computing device generates the graph of the nodes and edges in system 202 in figure 2 and paragraphs [0053 and 0054]? 
What algorithm in a quantum computing device generates the graph of the nodes and edges in system 202 in figure 2 and paragraphs [0053 and 0054]?

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written description- Lack of Algorithm for generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)
	
MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)


Claims 1 and 18 disclose “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction”. 
Specification paragraph [0053] discloses “the process 200 will be described as being performed by a system of one or more classical or quantum computing devices located in one or more locations”. 
Specification paragraph [0054] discloses “the system generates a graph comprising nodes and edges (step 202)”. 
Specification paragraph [00126] discloses “to determine calibrated values of both nodes and edges, the system performing the process 200 may perform step 202 and generate a graph comprising nodes and edges...”

The examiner submits the “generating a graph comprising nodes and edges…” would be computer implemented by either a classical computing device or a quantum computing device. 
	The examiner submits “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction” is not a typical function of an “off the shelf” computer and would require additional programming (i.e. an algorithm) for the computer to implement the above claim limitation. 
	The specification, as filed, fails to disclose a specific algorithm for performing “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction” on either a classical computing device or a quantum computing device. Moreover, element 202 in figure 2 is essentially a black box that generates a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction.
Therefore, since the applicant fails to disclose a specific algorithm for “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction”, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention. 

Lack of Enablement  for lack of algorithm for generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors
Breadth of claims:

Claims 1 and 18 disclose “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction”. 
Specification paragraph [0053] discloses “the process 200 will be described as being performed by a system of one or more classical or quantum computing devices located in one or more locations”. 
Specification paragraph [0054] discloses “the system generates a graph comprising nodes and edges (step 202)”. 
Specification paragraph [00126] discloses “to determine calibrated values of both nodes and edges, the system performing the process 200 may perform step 202 and generate a graph comprising nodes and edges....”
The examiner submits the “generating a graph comprising nodes and edges…” would be computer implemented by either a classical computing device or a quantum computing device. 
	The specification, as filed, fails to disclose a specific algorithm for performing “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction” on either a classical computing device or a quantum computing device. Moreover, element 202 in figure 2 is essentially a black box that generates a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction.
The examiner submits “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction” is not a typical function of an “off the shelf” computer and would require additional programming (i.e. an algorithm) for the computer to implement the above claim limitation. 

	MPEP 2164.06(c) II discloses “an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function” (underline added).  In this case,  the specification, as filed, fails to disclose a specific algorithm for either a quantum computing device or either a classical computing device to perform the claimed function of “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction”.

Nature of the Invention 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the specification does not disclose an algorithm for “generating a graph comprising nodes and edges wherein each node represents a respective qubit and is associated with a value representing an operating parameter of the respective qubit, and wherein each edge represents a respective interaction between two qubits and is associated with a value representing an operating parameter of the respective interaction”,  one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure.

Lack of Enablement for large scale quantum computing
Claims 1-18 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 36 qubit devices (NISQ), does not reasonably provide enablement for large scale quantum computing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Factors
Breadth of claims:
	Claim 1 would encompass both a noisy intermediate scale quantum processor and a large scale quantum processor (computer).
	Paragraphs [0002, 0005] of the original specification disclose large scale quantum computing. Specifically [0002] discloses “[l]arge-scale quantum computers have the potential to provide fast solutions to certain classes of difficult problems.”
Paragraph [0043] of the original specification discloses “[a] brute-force strategy for solving this problem is to use a global optimizer …global optimizers are generally inefficient at finding acceptable solutions quickly for large-scale quantum processors”. 
Paragraph [0044] discloses “[t]his specification describes systems, methods and techniques for simplifying and solving the above described frequency optimization problem.” The examiner submits the “techniques for simplifying and solving the above described frequency optimization problem” would be used on large scale quantum processors. 
Paragraph [0049] disclose “thirty-six qubits nearest neighbor interactions are depicted in FIG. 1, however the system may include a smaller or larger number of qubits and a smaller or larger number of interactions.”(underline added) (The examiner submits the applicant has disclosed an upper bound for the number of qubits.)
“Building a large-scale quantum computer with continuous-variable optical technologies” by Fukui et al. discloses, in the conclusion, on page 24,  “there remains a long way toward the realization of large-scale QC”. The examiner submits “Building a large-scale quantum computer with continuous-variable optical technologies” as evidence that one of ordinary skill would not be able to make and use large scale  quantum computer at this time. 

“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.” Chapter 7  page 157 of “Quantum Computing: Progress and Prospects (2019)” discloses “[a]s of mid-2018, there have been no publicly announced design plans for building a large-scale, fault-tolerant quantum computer”. The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use large scale  quantum computer at this time. 
“Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.”
Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 
The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.
Therefore, since one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure.

112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the one or more computers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner does not understand what “"the one or more computers" is referring to. 


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817